Citation Nr: 1337558	
Decision Date: 11/18/13    Archive Date: 11/26/13

DOCKET NO.  12-09 890	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, Connecticut


THE ISSUE

Entitlement to an increased rating for service-connected status post left knee menisci tears, anterior cruciate ligament (ACL) tear, and scars, hereafter referred to as a left knee disability, currently evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	James Brakewood, Jr., Agent 


ATTORNEY FOR THE BOARD

A. Chance, Associate Counsel



INTRODUCTION

The Veteran served on active duty with the United States Marine Corps from May 2000 to October 2000.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Hartford, Connecticut, which continued a 10 percent evaluation rating for painful motion of the left knee.

The Board notes that, in addition to the paper claims file, there is a Virtual VA electronic claims file associated with the Veteran's claims. 

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC. VA will notify the appellant if further action is required.


REMAND

The Veteran asserts in his March 2012 notice of disagreement that he suffers from functional loss due to painful movement, weakness, lack of endurance or coordination, severe pain with movement, increased fatigability, and frequent flare-ups. More recently, on his VA Form 9 that he submitted in April 2012, the Veteran alleges that he is unable to perform his daily routines due to his service-connected left knee disability.  During the VA joints examination in August 2011, the Veteran indicated that he did not have flare-ups.  Because the Veteran's last VA examination was completed approximately two years ago, and because the Veteran has indicated that his knee disability has worsened since his last evaluation, the Board finds that an updated VA examination is needed to fully and fairly evaluate the Veteran's claim. 

Accordingly, the case is REMANDED for the following action:

1. Obtain recent VA treatment records that are not already of record.  If there are no such records, this should be documented for the record.  

2. Schedule the Veteran for a VA examination with an appropriate, qualified examiner to determine the nature and severity of his service-connected left knee disability. The claims file should be provided to the appropriate examiner for review, and the examiner should note that it has been reviewed. Any and all tests or studies deemed necessary should be performed and all clinical findings should be reported in detail. The examiner should specifically:

a) Provide information as to the ranges of motion of the left knee. The VA examiner should also determine whether the left knee disability is manifested by painful motion, weakened movement, excess fatigability or incoordination. These determinations should be expressed in terms of the degree of additional range-of-motion loss due to any painful motion, weakened movement, excess fatigability, or incoordination to include on use or during flare-ups. If such is not possible without resorting to speculation, the examiner should explain why.

b) Identify whether there is lateral subluxation or lateral instability of the left knee, and if present, the severity thereof. 

c) Report on whether there has been removal of the semilunar cartilage that is symptomatic or if there is semilunar cartilage dislocation with frequent episodes of "locking," pain, and effusion into the joint.

d) The examiner should  also provide information concerning the service-connected scars associated with his service-connected left knee disability. The examiner should provide information as to the length and width of the scars, whether the scars are painful or unstable, and whether there is any other impairment associated with the scars.

3. After completion of the above, and after reviewing the newly submitted evidence and determining whether further evidentiary development is required, the Veteran's claims should be readjudicated. If the benefits sought are not granted, the Veteran and his agent should be furnished a supplemental statement of the case (SSOC) and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).


_________________________________________________
S. S. TOTH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).


